The petition for review is granted. The matter is transferred to the Court of Appeal, First Appellate District, Division One, for reconsideration in light of Friends of the College of San Mateo Gardens v. San Mateo County Community College District et al. (2016) 1 Cal.5th 937, 957-959, footnote 6, 207 Cal.Rptr.3d 314, 378 P.3d 687, and California Code of Regulations, title 14, section 15384. The request for an order directing depublication of the opinion in the above entitled appeal is granted. The Reporter of Decisions is directed not to publish in the Official Appellate Reports the opinion in the above entitled appeal filed August 31, 2016, which appears at 2 Cal.App.5th 1234, 207 Cal.Rptr.3d 160. (Cal. Const., art. VI, section 14 ; rule 8.1125(c)(1), Cal. Rules of Court.)